Citation Nr: 1217354	
Decision Date: 05/15/12    Archive Date: 05/24/12

DOCKET NO.  07-24 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUES

1.  Entitlement a disability rating in excess of 20 percent for diabetes mellitus, to include restoration of a 40 percent disability rating.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from July 1964 to July 1967.

These matters initially came to the Board of Veterans' Appeals (Board) on appeal from a February 2009 decision of the RO that, in pertinent part, decreased the evaluation for diabetes mellitus to 20 percent, effective November 6, 2008; and denied an award of TDIU benefits.  The Veteran timely appealed.  

In May 2010, the Veteran testified during a hearing before the undersigned at the RO.  Following the hearing, the Veteran submitted additional evidence and waived initial consideration of the evidence by the RO.  

In October 2010, the Board remanded the matters for additional development. The Board is satisfied there was substantial compliance with its remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).  


FINDINGS OF FACT

1.  On November 12, 2010, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of this appeal for a disability rating in excess of 20 percent for diabetes mellitus, to include restoration of a 40 percent disability rating, is requested.

2.  Service connection is in effect for coronary artery disease, rated as 30 percent disabling; for diabetes mellitus, rated as 20 percent disabling; for hypertension, rated as 10 percent disabling; for peripheral neuropathy of each lower and upper extremity, each rated as 10 percent disabling; for tinnitus, rated as 10 percent disabling; for onychomycosis and diabetic dermopathy, rated as 10 percent disabling; and for residuals of fracture of the right fifth finger, for erectile dysfunction, for bilateral hearing loss, and for peripheral vascular disease-each rated as 0 percent (noncompensable) disabling.  The combined disability rating, including the bilateral factor, is 80 percent.  

3.  The Veteran has not worked since 1997; he reportedly has completed 12 years of education and has work experience as a stock handler for a car company. 

4.  The Veteran's service-connected disabilities are not shown to be of such a nature or severity to prevent him from obtaining or retaining substantially gainful employment.   


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran (or his authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

2.  The criteria for a TDIU are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.15, 4.16 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Disability Evaluation for Service-Connected Diabetes Mellitus

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran submitted a November 2010 statement withdrawing his appeal of denial of a rating in excess of 20 percent for diabetes mellitus, to include restoration of a 40 percent disability rating.  Hence, there remain no allegations of errors of fact or law for appellate consideration with regard to the assigned disability evaluation for service-connected diabetes mellitus.  Accordingly, the Board does not have jurisdiction to review that issue on appeal, and it is dismissed.

II.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

VA should notify the Veteran of:  (1) the evidence that is needed to substantiate the claim(s); (2) the evidence, if any, to be obtained by VA; and (3) the evidence, if any, to be provided by the claimant.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 38 C.F.R. Part 3).

A decision by the United States Court of Appeals for the Federal Circuit has addressed the amount of notice required for increased rating claims, essentially stating that general notice is adequate and notice need not be tailored to each specific Veteran's case.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Through June 2008 and November 2010 letters, the RO and AMC notified the Veteran of elements of a TDIU claim and the evidence needed to establish each element.  These documents served to provide notice of the information and evidence needed to substantiate the claim.  

In each letter, the RO or AMC specifically notified the Veteran of the process by which initial disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Defects as to the timeliness of the statutory and regulatory notice are rendered moot because the Veteran's claim on appeal has been fully developed and re-adjudicated by an agency of original jurisdiction after notice was provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

There is no indication that any additional action is needed to comply with the duty to assist the Veteran.  The RO or AMC has obtained copies of the service treatment records and outpatient treatment records, and has arranged for VA examinations in connection with the claim on appeal, reports of which are of record and are adequate for rating purposes.  Specifically, the December 2010 examiner discussed the impact that each of the Veteran's service-connected disabilities have on the Veteran's occupational activities and rendered an opinion as to whether the Veteran's service connected disability would combine to render him unemployable.  The Veteran has not identified, and the record does not otherwise indicate, any existing pertinent evidence that has not been obtained.

Given these facts, it appears that all available records have been obtained.  There is no further assistance that would be reasonably likely to assist the Veteran in substantiating the claim.  38 U.S.C.A. § 5103A(a)(2).

III.  TDIU Benefits

Total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  For the purpose of one 60 percent disability, or one 40 percent disability in combination, disabilities resulting from a common etiology or a single accident will be considered as one disability; and disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, will be considered as one disability.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a).  In determining whether the Veteran is entitled to TDIU, neither his non-service-connected disabilities nor his age may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993); 38 C.F.R. § 3.341(a).

In this case, the Veteran has completed four years of high school education, and has had no additional education and training.  The Veteran reportedly worked as a stock handler for a car company for nearly thirty years, and he last worked in June 1997.  His highest gross earnings per month were $8,083.

Service connection is currently in effect for coronary artery disease, rated as 30 percent disabling; for diabetes mellitus, rated as 20 percent disabling; for hypertension, rated as 10 percent disabling; for peripheral neuropathy of each lower and upper extremity, each rated as 10 percent disabling; for tinnitus, rated as 10 percent disabling; for onychomycosis and diabetic dermopathy, rated as 10 percent disabling; and for residuals of fracture of the right fifth finger, for erectile dysfunction, for bilateral hearing loss, and for peripheral vascular disease-each rated as 0 percent (noncompensable) disabling.  The combined disability rating, including the bilateral factor, is 80 percent.  Given the severity and common etiology of the service-connected disabilities associated with diabetes mellitus, the Veteran meets the threshold percentage requirements for consideration of a TDIU.

The remaining question, then, is whether the Veteran's service-connected disabilities render him unemployable.  

The sole fact that a Veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question, however, is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose, 4 Vet App. at 363.

The report of a May 2006 VA examination reflects that the Veteran's diabetes mellitus did not cause any restriction of activities.

In September 2006, the Veteran reported that he could not work and had difficulty walking because his diabetes mellitus had affected his legs, and he was in constant pain.

In October 2006, the Veteran's treating physician, Darryl D. Collins, M.D., indicated that the Veteran was unable to do exercise because of his neuropathy.

Regarding the service-connected peripheral neuropathy of both lower extremities, the report of a March 2007 VA (contract) examination revealed objective evidence of diminished sensation to pinprick and light touch of bilateral feet.

The report of an October 2007 VA (contract) examination again revealed that the Veteran's diabetes mellitus did not cause any restriction of activities.

The report of an October 2008 VA (contract) examination reflects that the Veteran's service-connected bilateral hearing loss would cause him to have difficulty hearing directions and understanding conversations as an employee.

With regard to the service-connected coronary artery disease, the report of a November 2008 VA (contract) examination reflects that the Veteran's METs (metabolic equivalent tasks) level was 5 to 7; and that he was able to achieve level walking at 4.5 mph (miles per hour) to 5.0 mph, and carry objects from 30 pounds to 60 pounds.  There was evidence of abnormal echocardiogram, and the Veteran's condition was symptomatic.

With regard to the Veteran's ability to perform physical and sedentary activities of employment, the November 2008 examiner indicated that service-connected disabilities limited the Veteran's exertion activities; limited his right hand gripping abilities; and limited prolonged standing and walking.

In May 2010, the Veteran testified that he retired in 1997, and that he later began having difficulties with unemployability due to his service-connected diabetes mellitus and all the residuals, and with the coronary artery disease.  The Veteran testified that he tried to find employment as a truck driver, and that he had a commercial driver's license; but that his diabetes mellitus was uncontrollable, and he would need a doctor's statement to work.  The Veteran testified that he became tired and could not sit too long, and gave up.

Following the Board's October 2010 remand, the Veteran underwent a VA examination in December 2010 for purposes of assessing his ability to work as a result of service-connected disabilities.  The examiner reviewed the claims file and noted the Veteran's medical history.  The examiner noted that the service-connected hearing loss had been stable and had not resulted in changes in the Veteran's ability to work.  The Veteran was on continuous medication for control of hypertension.  The Veteran also reported that his hypertension, his heart disease, his loss of motion of fingers, his erectile dysfunction, and his eczema did not affect employability.  The previous numbness in his hands had resolved.  The examiner considered each of the Veteran's service-connected disabilities.

Regarding peripheral neuropathy of each lower extremity, the examiner noted decreased mobility and problems with lifting and carrying.  

Regarding the Veteran's heart disease, the examiner noted a diagnosis of left ventricular hypertrophy based on the previous echocardiogram.  The examiner indicated that this diagnosis, which represented a form of hypertensive heart disease, had no effect on usual occupation or daily activities. 

The examiner also noted that the Veteran claimed unemployability because he was unable to obtain a job as a truck driver when his diabetes mellitus was poorly controlled and required insulin therapy.

Following examination of each service-connected disability, the examiner concluded that the only service-connected disabilities which affected gainful employment were peripheral neuropathy of each lower extremity.  Specifically, the examiner indicated that the numbness from the neuropathy would prevent detection of hard or irregular walking surfaces [sic], and interfered with occupational activities which required strenuous or prolonged walking, standing, or driving-e.g., construction work, truck driving, forklift operations.  The examiner opined that the service-connected disabilities did not cause a functional impairment that would impact sedentary forms of employment, or prevented the Veteran from obtaining and maintaining clerical or other sedentary forms of employment.

The record does not establish that the Veteran's service-connected disabilities render him unemployable.  Of significance in this case is that service connection has not been established for the Veteran's lumbar spine disability or for his fibromyalgia.

Based on the evidence of record and examination of the Veteran, the December 2010 examination report provides a reasoned opinion that the Veteran's service-connected disabilities would not preclude employment consistent with his experience.  The opinion is accurate, fully articulated, and contains sound reasoning.  

The Veteran has asserted that he is unemployable due to service-connected disabilities.  To this extent, his statement is of some probative value.  Ultimately, however, the Board places far more probative weight on the opinion of the VA examiner, who considered the Veteran's complaints and his work history, as well as the results of recent evaluation showing the current nature and severity of service-connected disabilities.  This opinion was rendered by a health care provide who considered the Veteran's employment history and discussed the impact that each of the Veteran's service-connected and nonservice-connected disabilities have on his employability.  

Here, the weight of the competent and objective evidence simply does not demonstrate that the Veteran is unable to obtain or retain substantially gainful employment solely because of his service-connected disabilities.  As noted above, impairment from nonservice-connected disabilities is not for consideration in awarding a TDIU.  See 38 C.F.R. § 3.341(a).  The Board concludes that those findings outweigh his lay assertions regarding unemployability.

The evidence weighs against the claim.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

The appeal for a disability rating in excess of 20 percent for diabetes mellitus, to include restoration of a 40 percent disability rating, is dismissed.

The claim of entitlement to a TDIU is denied.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


